Citation Nr: 1428647	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a bilateral hand disorder.  

4.  Entitlement to service connection for a right ankle disorder.  

5.  Entitlement to service connection for a left wrist disorder.  

6.  Entitlement to an initial rating in excess of 10 percent for mechanical low back pain with mild joint facet arthropathy.  

7.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of a fracture of the right wrist.  

8.  Entitlement to an initial compensable rating for a surgical scar of the right wrist.  

9.  Entitlement to an initial compensable rating for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to August 2003, with prior inactive service totaling six months and five days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Further rating action by the RO in April 2008 confirmed and continued one or more of the prior denials and by a further rating determination entered in June 2010, the RO's decision review officer assigned a separate 0 percent rating for a surgical scar of the right wrist that previously had been evaluated as part of the postoperative residuals of a right wrist fracture.  

Pursuant to his request, the Veteran was scheduled to appear at a hearing before the Board in July 2013, and despite having been provided written notice of the date, time, and location of that hearing, the Veteran failed to report therefor.  He has not requested any further hearing or otherwise provided evidence as to any good cause for his failure to appear.  

The Board herein grants service connection for bilateral knee and right ankle disorders.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current bilateral knee and right ankle disorders are of service onset or otherwise attributable to military service.  


CONCLUSION OF LAW

A bilateral knee disorder and a right ankle disorder, each diagnosed as tendinitis and/or tendinopathy, were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 202) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for disorders of his knees and right ankle on the basis of trauma and/or overuse.  He credibly describes his inservice duties as an infantry rifleman and as a surveillance and sensor operator, which required him to carry heavy packs over varied, often dangerous terrains and causing him to overuse and injure body parts.  He likewise indicates that his knees were affected by parachutes jumps he made while in service.  That account is bolstered by service personnel records and statements from fellow servicepersons, and service examination and treatment records which identify his receipt of medical assistance in April 1999 for knee pain diagnosed as a patellofemoral syndrome.  

After service, the Veteran was afforded a VA examination in June 2007, findings from which included crepitation, reduced and painful range of motion, and slight maltracking of both knees, with a positive patellar grinding test on the right.  Mild degenerative arthritis of each knee was identified by X-ray.  In the opinion of the examiner, the right ankle examination was "normal" and in the absence of any indication of inservice treatment, the claimed right ankle disorder was less likely as not service-related.  No opinion as to service nexus was offered with respect to the diagnosed bilateral knee arthritis.  

Of record are medical treatment notes compiled in the VA's rheumatology clinic by two attending rheumatologists in July and August 2008, which identify a clinical assessment of diffuse tendinopathy/tendinitis of each knee and the right ankle.  In the opinion of those VA clinicians, such was due to overuse for a long period during military service and compounded by stress.  

Further VA examination was undertaken in June 2010, pertinent findings from which yielded a single pertinent diagnosis, that of a normal left knee.  Despite entry of that diagnosis, flexion of the left knee was reduced to 125 degrees.  No other abnormality was noted clinically or radiographically, although the presence of arthritis was not clearly excluded.  See 4.71a, Plate II (identifying that normal flexion of the knee is to 140 degrees).  

The Veteran offers a credible account of inservice duties that entailed injury or overuse of his knees and right ankle and that account is otherwise supported by the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His complaints of postservice manifestations of disabling manifestations of his knees and right ankle are likewise credible and persuasive and are backed by a showing of bilateral arthritic involvement of the knees on the initial postservice VA examination and diagnoses of tendinitis or tendinopathy of the knees and right ankle due to overuse of body parts during military service.  That is not to say that certain other evidence of record contraindicates entitlement, including the adverse nexus opinion offered by the VA examiner in 2007, but the finding by a separate VA examiner in 2010 to the effect that the left knee was normal despite a clear reduction in knee flexion is not persuasive and entitled to little or no probative weight.  On balance, the evidence supporting entitlement to service connection for bilateral knee and right ankle disorders outweighs evidence to the contrary.  On that basis, service connection for tendinitis/tendinopathy of each knee with degenerative arthritis and limitation of motion and for tendinitis/tendinopathy of the right ankle with reduced range of motion is granted.  


ORDER

Service connection for tendinitis/tendinopathy of each knee with associated degenerative arthritis and limited motion is granted.  

Service connection for tendinitis/tendinopathy of the right ankle with limitation of motion is granted.  


REMAND

The Veteran indicates in correspondence received by VA in September 2008 that he was undergoing regular medical evaluation and treatment through VA for his claimed disorders, including care from a VA specialist in rheumatology.  In his substantive appeal of September 2010, he further references his receipt of physical therapy from VA sources and an ongoing course of rheumatological care through one or more VA specialists.  He has also supplied records relating to certain VA rheumatological care received in July and August 2008, but despite his repeated statements as to his prior and ongoing VA treatment, no VA treatment records were ever sought or obtained by the RO in its development of the instant appeal.  Remand for compliance with the VA's duty to assist is therefore deemed necessary as to all of the matters remaining on appeal.  

The disabilities for which higher initial ratings are sought by this appeal were most recently examined more than four years ago.  Prior thereto, the VA examination undertaken during 2007 addressed in part claimed disabilities of the shoulders and hands, as well as the left wrist, but the only nexus opinion, albeit an equivocal one, was offered as to the absence of a nexus of a claimed left hand disorder to military service.  No opinion or diagnosis as to the presence or absence of bilateral shoulder, right hand, or left wrist disablement was set forth, nor was any nexus opinion as to those disabilities furnished.  Remand for comprehensive examinations as to each area in question, along with nexus opinions regarding each of the disorders for which service connection is sought, is found to be necessary.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records complied postservice which are not already on file.  

2.  Thereafter, afford the Veteran VA medical examinations in order to ascertain more clearly whether there is current disability involving either shoulder, either hand, and/or the left wrist, and, if so, whether any indicated disability bears a nexus to his military service. As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of either shoulder, either hand, and/or left wrist originated in service or is otherwise attributable thereto or any incident thereof?  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of either shoulder, either hand, and/or the left wrist of the Veteran was present within the one-year period following his service separation in August 2003, and, if so, how and to what degree was it manifested?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

3.  Afford the Veteran VA examinations in order to assess the nature and severity of service-connected disabilities involving his low back, left ankle, postoperative residuals of a right wrist fracture, and a surgical scar of the right wrist.  As part of that examination, the VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses and findings should be identified, including range of motion values for each area at issue.  In addition, the examiner(s) should also fully address the question of resulting pain and functional loss in any affected area, as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), and the impact thereof. 

4.  Lastly, readjudicate the remaining issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case as to any claims not granted and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


